Case 20-10008-amc         Doc 30
                         Filed 10/12/20 Entered 10/12/20 09:54:32                               Desc Main
                        Document      Page 1 of 3
   IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   Diane L. Lighty aka Diane L. McNeair                                    CHAPTER 13
                                 Debtor

   U.S. BANK NATIONAL ASSOCIATION,
   (TRUSTEE FOR THE PENNSYLVANIA
   HOUSING FINANCE AGENCY)                                             NO. 20-10008 AMC
                          Movant
               vs.

   Diane L. Lighty aka Diane L. McNeair
                                 Debtor                               11 U.S.C. Section 362

   Scott F. Waterman, Esquire
                                    Trustee

                                           STIPULATION


   AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

           1.      The post-petition arrearage on the mortgage held by the Movant on the Debtor’s

   residence is $5,994.99, which breaks down as follows;

     Post-Petition Payments:            February 2020 to October 2020 at $539.27/month
     Late Charges:                      February 2020 to September 2020 at $13.82/month
     Fees & Costs Relating to Motion:   $1,031.00
     Total Post-Petition Arrears        $5,994.99

           2.      The Debtor(s) shall cure said arrearages through a loan modification within the

   following schedule:

                   a) Debtors shall obtain a trial modification by November 30, 2020

                   b) Debtors shall either obtain a permanent modification by March 1, 2021 or

   continue making regular monthly payments per the trial modification until the final modification is

   completed.

           3.      Additionally, beginning on November 1, 2020, Debtors shall also make regular

   post-petition payments on the first (1st) of each month in accordance with the terms of the note and

   mortgage while the loan modification application is pending.

           4.      If a timely trial modification is obtained, Debtor shall then continue to make regular

   trial modification payment followed by regular permanent modification payments thereafter, both as

   directed within the modification documents.
Case 20-10008-amc          Doc 30     Filed 10/12/20 Entered 10/12/20 09:54:32                    Desc Main
                                      Document     Page 2 of 3
           5.       Should debtor(s) provide sufficient proof of payments (front & back copies of

   cancelled checks and/or money orders) made, but not credited, Movant shall adjust the account

   accordingly.

           6.       In the event any of the events listed within Section 2 are not completed within the

   listed deadlines and Debtors are not in an active trial modification, Movant shall notify Debtor(s) and

   Debtor’s attorney of the default in writing and the Debtors may amend their Chapter 13 Plan to

   provide for payment of Movant’s arrears within Sectoin 4(a), “Curing Default and Maintaining

   Payments”, within FIFTEEN (15) days of the date of said notice. If Debtor(s) should fail to do so,

   Movant may file a Certification of Default with the Court and the Court shall enter an Order granting

   the Movant relief from the automatic stay.

           7.       In the event any of the payment listed under either Section 3 or 4 are not tendered

   pursuant to the terms of this stipulation, Movant shall notify Debtor(s) and Debtor’s attorney of the

   default in writing and the Debtors may cure said default within FIFTEEN (15) days of the date of

   said notice. If Debtor(s) should fail to cure the default within fifteen (15) days, the Movant may file

   a Certification of Default with the Court and the Court shall enter an Order granting the Movant

   relief from the automatic stay.

           8.       The stay provided by Bankruptcy Rule 4001(a)(3) is waived.

           9.       If the case is converted to Chapter 7, the Movant shall file a Certification of Default

   with the court and the court shall enter an order7 granting the Movant relief from the automatic stay.

           10.      If the instant bankruptcy is terminated by either dismissal or discharge, this

   agreement shall be null and void, and is not binding upon the parties.
Case 20-10008-amc          Doc 30      Filed 10/12/20 Entered 10/12/20 09:54:32                   Desc Main
                                       Document     Page 3 of 3
   11.     The provisions of this stipulation do not constitute a waiver by the Movant of its right to

   seek reimbursement of any amounts not included in this stipulation, including fees and costs, due

   under the terms of the mortgage and applicable law.

           12.      The parties agree that a facsimile signature shall be considered an original signature.



   Date:   October 5, 2020                             By: /s/ Rebecca A. Solarz, Esquire

                                                        Attorney for Movant


   Date:      October 9, 2020                          /s/ David M. Offen, Esquire
                                                       _____________________________
                                                       David M. Offen, Esquire
                                                       Attorney for Debtor


   Date:    October 12, 2020                           /s/ Polly A. Langdon, Esquire, for
                                                       _____________________________
                                                       Scott F. Waterman, Esquire
                                                       Chapter 13 Trustee


   Approved by the Court this          day of                           , 2020. However, the court
   retains discretion regarding entry of any further order.



                                                       Bankruptcy Judge
                                                       Ashely M. Chan
